DETAILED ACTION

The present application (Application No. 14/758960), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 August, 2022, has been entered.


Status of Claims

Claims 1, 3, 5-8, 10, 12-15, 17, 19-20, are amended. Claims 4, 11, 18, are now canceled. Therefore, claims 1-3, 5-10, 12-17, 19-20, are pending and addressed below.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17, 19-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to an system, and claims 15-20 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: 
generating, with at least one processor, a plurality of regions within a geographic area, each region of the plurality of regions associated with a region identifier;
receiving, with at least one processor, transaction data associated with a plurality of transactions;
receiving, with at least one processor, mobile application data associated with a plurality of interactions;
determining, with at least one processor, a region of the plurality of regions for each transaction of the plurality of transactions based on the transaction location;
determining, with at least one processor, a region of the plurality of regions for each interaction of the plurality of interactions based on the interaction location;
generating, with at least one processor, an interaction signature for each user identifier of the plurality of user identifiers;
matching, with at least one processor, at least one transaction signature of the plurality of transaction signatures to at least one interaction signature of the plurality of interaction signatures;
linking, with at least one processor, at least one account identifier of the plurality of account identifiers to at least one user identifier of the plurality of user identifiers based on matching the at least one transaction signature to the at least one interaction signature. 
These claimed steps are steps of collecting/tracking user data (transmitting, receiving, gathering and storing data associated with a user transaction and with interactions with a mobile app); analyzing data, making determinations/correlations, and displaying data.
The method defines regions; tracks transactions; and tracks user interactions; and the method further generates identifiers for these: (i) tracked regions, (ii) tracked transactions (e.g., generate transaction account identifiers, transaction time identifiers, and transaction location identifiers) and (iii) tracked interactions (e.g., generate user identifiers, and interaction location identifiers, and interaction time identifiers). 
The method then links a transaction location with a region, and correlates regions, transactions and user interactions.  The method further generates signatures (digital signatures) for these transactions and interactions, in part based on regions, and further correlates these signatures.
Considered as whole these steps under BRI relate to the purchase of vendor products and to a user operation of a mobile app. The independent claims are directed to a method for linking and matching regions, user transactions and user interactions. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of linking and matching regions, user transactions and user interactions with a mobile app transactions with mobile app interactions.
Step 2A- Prong 2: Additional elements include: A system, comprising: at least one processor; and at least one non-transitory computer readable medium including one or more instructions executed by the at least one processor; a database; mobile application data; mobile device users and at least one mobile application. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). 
As indicated, the method uses a mobile application to execute steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations/correlations, and displaying data. 
Accordingly, the additional elements when the claim elements are viewed alone and as a whole, do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. Additional limitations recited in the dependent claims include: further conditional (rule based) correlating, of regions, transactions, and/or interactions, and of their corresponding signatures; matching based on thresholds;  expanded definitions of regions (e.g., neighborhoods encompasses a center region and all regions adjacent to the center region). The additional elements are each functional generic computer components that perform the generic functions of processing, communicating and displaying, all common to electronics and computer systems. When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 12-16, 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Weilert et al. (US 2020/0300656) (hereinafter “Weilert0656”), in view of Aaron et al. (US 10,909,563) (hereinafter “Aaron9563”), and further in view of Cherala et al. (US 10,470,043) (hereinafter “Cherala0043”).

Regarding claims 1, 8, 15.  Weilert0656 discloses:
(receiving, with at least one processor, transaction data associated with a plurality of transactions conducted between a plurality of accounts and a plurality of merchants using a plurality of account identifiers, the transaction data comprising, for each transaction, an account identifier, a transaction time, and a transaction location).
Weilert0656 discloses: Swiping a credit card at a at a POI or Brand Transaction data (see at least Weilert0656, fig. 3, ¶33), so that no app is involved in this physical swiping event.
A transaction can be initiated from POS 350 at POI 104. In this instance, the transaction can be physical card swipe transactions (e.g., magnetic strip, chip, or in-card NFC). (see at least Weilert0656, ¶35). The transaction can also be a physical swipe of a credit card, bank card, etc. The transaction data or transaction metadata can include, but is not limited to, the transaction data points 355 and/or phone data points 365. (see at least Weilert0656, fig. 1-2, ¶48).
Weilert0656 (see ¶35) distinguishes between a physical card swipe at a physical merchant location and possibly but unlikely, a POI transaction not at a physical merchant location, therefore the scenario of the mobile device being in the location of the POI/Brand during a transaction is explicitly taught by Weilert0656) .
During a transaction at a POI or Brand, transaction data (e.g., metadata associated with the transaction) can be received, for example, transactional data points 355 are recorded that relate to the transaction. In a typical transaction, transaction amount, merchant ID and merchant name are three such transactional data points that are utilized during, for example, a physical swipe of a credit card. These transactional data points are transmitted over a network(s) 364 between the point-of-sale (POS) terminal 350 at a POI 104 and a financial institution 352. Network(s) 364 can be any network capable of transmitting data between two points (e.g., Internet, telephony, cellular, LTE, 4G, 5G, etc.). (see at least Weilert0656, fig. 3, ¶33). Financial institution 352 can then send back an approval or denial of the transaction  (see at least Weilert0656, fig. 3, ¶36).
Official Notice is further taken that at the effective filing date of the claimed invention, it was old and well known in the art that when a credit card is swiped in the course of a purchase transaction with a merchant, an authorization request is sent to the financial institution via a payment network, wherein in this transaction authorization process, in addition to merchant Id, merchant location and transaction amount, the user identification is also known. 
Accordingly, in Weilert0656, a credit card transaction can be performed without using a wallet application. 

(receiving, with at least one processor, mobile application data associated with a plurality of interactions between a plurality of mobile device users and at least one mobile application using a plurality of user identifiers, the mobile application data comprising, for each interaction, a user identifier, an interaction time, and an interaction location, wherein the transaction data and the mobile application data do not comprise a common unique identifier).
Weilert0656 further discloses: 
The location of the user can then be tracked on a map application. The map application can, not only show the current location of the user, but also display points-of-interest (e.g., restaurants, stores, businesses, etc.) and navigation thereto. (see at least Weilert0656, ¶3).
Mobile device 100 can run map application 102 (see at least Weilert0656, fig. 1A, ¶26).
Optionally, map application 102 may be (but does not have to be) integrated with wallet application 202 (see at least Weilert0656, ¶26, “In some examples, the map application and wallet application can be integrated and/or share data”). It follows that map application 102 may be operated independently and without being linked to a wallet application 202.
Map application 102 can show detailed view of a POI (e.g. 103), for example, Starbucks. Metadata of the POI can be displayed, for example, but not limited to: category 105, distance from current location (of mobile device) 107, address 125, and phone number 127. (see at least Weilert0656, fig. 1A, ¶30).
It is noted that when a user swipes a credit card at the “Starbucks POI 103” depicted in the map application 102 of fig. 1A, the “distance from current location (of mobile device) 107” will be zero, and the “address 125” of the POI will coincide with the user location. Therefore the map application identifier corresponding to the user device, and additionally, other map application identifiers such as the address of the merchant or the merchant name are known at the same time that the transaction data resulting from swiping the credit card i.e., user ID (user identification), transaction amount, Merchant ID and Merchant name, are also known.  
If the map application is running at the merchant, and the user engages in a physical-swipe credit card transaction at the POS located at the merchant, then identifiers of this purchase transaction and identifiers of the map application can be determined and compared.
The phone data points can be utilized to determine the POI where the transaction took place. The transaction location 354 (lat, long) of mobile device 102 can be shown on map 356. (see at least Weilert0656, fig. 3, ¶37).

Although Weilert0656 may not explicitly teach it, in the context of Weilert0656, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to run map application 102 (available in the mobile device of the user) at a specific POI, and swipe a credit card at the POS located at that same specific merchant POI, and to correlate the metadata identifiers obtained from the map application with metadata obtained from the card transaction application, since this scenario is one of a finite number of predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of running the map application 102 available in the mobile device and swiping a credit card at a POS located at a merchant POI, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Likewise, although Weilert0656 may not explicitly teach it, in the context of Weilert0656, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correlate metadata obtained from the map application with metadata obtained from the card transaction application, since these POI location identifiers are made available and are displayed every time that the map application is running in the same POI location where the user is swiping the credit card to engage in a payment network credit transaction. Realizing that the user transaction identifiers correlate with the map application identifiers would be within the predictable common sense observation skills of a person of ordinary skill in the art.

(determining, with at least one processor, a region of the plurality of regions for each transaction of the plurality of transactions based on the transaction location).
(determining, with at least one processor, a region of the plurality of regions for each interaction of the plurality of interactions based on the interaction location).
(generating, with at least one processor, a plurality of regions within a geographic area, each region of the plurality of regions associated with a region identifier).
The system of Weilert0656 as expanded above, correlates the mobile device of a user (by virtue of running a map application), with transaction information, and with location information of the merchant POI where a physical credit card swipe transaction takes place. 
Weilert0656 further discloses: Geo-hash or geofence representative of regions within geographic area (see at least Weilert0656, fig. 3, ¶37, “A geo-hash or geofence 360 can then be generated around transaction location 354”, ¶50). Address, zip, city, state, likewise representative of regions within geographic area (see at least Weilert0656, fig. 3, ¶35, 50) (a region of the plurality of regions).
Geofences can be generated as quadrants of varying size and granularity including a state, a city, a metro area, a neighborhood, a zip, or a distance (see at least Weilert0656, fig. 3, ¶37, 41, 50), wherein a zip within a city, a city within a state, a metro area within a city, a neighborhood within a city, a neighborhood within a metro area, or a neighborhood within a zip, are all examples taught by Weilert0656 of a region contained within a geographic area respectively.
Therefore, in the context of Weilert0656, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the location information obtained in the expanded system of Weilert0656, to further implement geofences and regions, since use of geofence and region mechanisms may help resolve ambiguities in determining a POI location, and when a merchant or merchant’s ID is located within the geofence 360, the transaction can be resolved to that location, and map application 102 can be updated with the corresponding data points. (see at least Weilert0656, ¶37).

(system, comprising: at least one processor; and at least one non-transitory computer readable medium including one or more instructions) (a database). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Weilert0656, fig. 2, 5, 7-8, ¶26, 31, 48-53, 61-62,188-194).

Examiner’s note: In view of the above formulated 35 U.S.C. 103 obviousness modifications of Weilert0656, and for the purpose of avoiding cluttering this Office action, this resulting modified system and method of Weilert0656 are hereinafter referred to as “mWeilert0656”.

In the context of  “transaction data and mobile application data which do not comprise a common unique identifier”, it could be argued that mWeilert0656 does not explicitly disclose: (a transaction time), and  (an interaction time).
However Aaron9563 further discloses: 
In a traditional credit card transaction, for example, the merchant swipes the payment card 106 (e.g., a credit card) of the user 101 through a card reader 122 at the POS system 120. (see at least Aaron9563, fig. 1, ¶9:20-42). Card swipe transaction authorization process (see at least Aaron9563, fig. 2, ¶10:59-11:60).
The payment service application installed on the POS system obtains payment card information from the payment card purchase transaction (e.g., via a swipe of the credit card through a card reader co the payment service application communicates to the PSS the first email address and the transaction information (e.g., the payment card information, transaction date/time, transaction ID, transaction item description of item(s) purchased by the first customer, etc.). The PSS, in turn, generates and sends an electronic receipt to the first customer (e.g., via the first email address). (see at least Aaron9563, ¶3:59-4:8).
The information related to the transactions can include any contact information provided by the customers and transaction information, such as transaction date/time, transaction ID, transaction item description, transaction location, payment card information (e.g., a cardholder's name, payment card number, expiration date, card verification value (CVV), etc.), among others. (see at least Aaron9563, ¶10:7-13).
In some embodiments, the electronic receipt message is a text message sent to a telephone number of the first user 101, and is conveyed up through various lower protocol layers to a text messaging application installed on the computing device 104 (see at least Aaron9563, ¶12:11-19). In some embodiments, the electronic receipt message is an email message sent to an email address of the first user 101, and is conveyed up through various lower protocol layers to an email application installed on the computing device 104 (see at least Aaron9563, ¶12:20-28).
In some embodiments, the electronic receipt message is displayed to the user 101 within a graphical user interface of a mobile application (e.g., a mobile receipt application or a mobile payment service application) installed on the computing device 104 (see at least Aaron9563, ¶12:29-42).
Per above, Aaron9563 teaches: Physical card-swipe transaction authorization process in which the electronic transaction receipt is sent to an application installed on the computing device 104 of the user. Although Aaron9563 does not explicitly disclose: transaction time included in the electronic transaction receipt; Aaron9563 teaches: transaction information including transaction date/time (see Aaron9563, ¶10:7-13), and further teaches: electronic transaction receipt and receipt data including transaction date, transaction ID and merchant information (see at least Aaron9563, fig. 3A, ¶12:18-19). Therefore in the context of Aaron9563, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the time of the transaction in the electronic transaction receipt, since transaction date/time information is readily made available during the transaction, and including the transaction time, in addition to the date, enriches the information provided to the user in the electronic transaction receipt, and seeking this benefit would be within the predictable common sense observation skills of a person of ordinary skill in the art.

Since the above modified system of Aaron9563 teaches that an electronic transaction receipt that includes time information is generated during the card swipe transaction (a transaction time), and also that this electronic transaction receipt that includes time information is electronically sent to applications installed in the user device (an interaction time), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for mWeilert0656 to implement the teachings of the above modified system of Aaron9563, to include a physical card-swipe transaction authorization process in which an electronic transaction receipt including time information is generated, and subsequently sent to an application installed on the computing device of the user. This modification of mWeilert0656 in view of Aaron9563 would have been a predictable outcome within the motivation and reasoning of a person ordinary skill in the art before the effective filing date of the claimed invention since transaction time information enriches the relevance of the information associated with a transaction and with an interaction.

The combination of mWeilert0656 in view of Aaron9563 does not disclose: 
(generating, with at least one processor, a transaction signature for each account identifier of the plurality of account identifiers based on the region and transaction time for each transaction of the plurality of transactions initiated with the account identifier, resulting in a plurality of transaction signatures, each transaction signature comprising at least one region identifier in association with an account identifier used to transact in at least one region corresponding to the at least one region identifier corresponding to at least one transaction time).
(generating, with at least one processor, an interaction signature for each user identifier of the plurality of user identifiers based on the region and interaction time for each interaction of the plurality of interactions associated with a corresponding user identifier, resulting in a plurality of interaction signatures, each interaction signature comprising at least one region identifier in association with a user identifier for a user interacting in at least one region corresponding to the at least one region identifier corresponding to least one interaction time).
Cherala0043 further discloses:
Parameters associated with generating a security signature include transaction data (see at least Cherala0043, fig. 3, ¶7:66-8:3, 8:14-19), including transactions associated with a financial account and with a merchant or a financial institution (see at least ¶5:13-33, 8:15-16). Other parameters include geographic location data (see at least Cherala0043, fig. 3, ¶6:40-45) and mobile device parameters (see at least Cherala0043, fig. 3, ¶6:60-64).
In addition, parameters associated with generating a security signature include user interactions such as input behavior (see at least Cherala0043, fig. 3, ¶6:49-51), and/or biometric data comprising interactions between a user and a biometric sensor in relation to a particular activity or behavior of the user (see at least Cherala0043, fig. 3, ¶6:49-51, 8:22-29).
Generating a signature based on interaction data  (see at least Cherala0043, fig. 3, ¶8:31-34, “Based on the determination by the interaction manager 302 and/or the biometric capture component 210, a signal or other indication may be sent to the network indicating that the user is suspect.”)
According to some implementations, a rating component 214 may be configured to define a score for each parameter or dimension (e.g., location, heartbeat, and so on). If the score for a single parameter or for a combination of parameters falls below a threshold value, a challenge may need to be output for further verification (e.g., a second level of authentication). In some aspects, the specific client signature may be ranked. Thus, the score and a biometric may be utilized to create the signature. (see at least Cherala0043, ¶7:16-27)
Since Cherala0043 teaches: a system and method directed to theft identification, prevention and remedy, and since parameters can be a combination of transaction data, and interaction data, and geographic region data, and a security signature can be generated based on combination of parameters, then  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engage in extra steps of generating a transaction signature for each account identifier based on the region, and also of generating an interaction signature for each interaction user identifier based on the region, since in the spirit of preventing theft and security, taking extra steps for safeguarding the security of personal information by generating not just one but two related types of security signatures as claimed, would have been a predictable outcome within the motivation and reasoning of a person ordinary skill in the art before the effective filing date of the claimed invention.
mWeilert0656 as per above, teaches transactions associated with account identifiers, and user interaction identifiers in the context of transactions associated with account identifiers. Weilert0656 further teaches privacy policies and the importance of safeguarding the security of such personal information (see at least Weilert0656, ¶21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security mechanisms of mWeilert0656; with the additional security features of Cherala0043; to include generating security signatures as claimed (e.g., a transaction signature and an interaction signature). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since doing so is applying a known technique (generating a transaction signature and an interaction signature) to improve a similar method for safeguarding the security of personal information in the same way.

mWeilert0656 does not disclose: (each interaction signature comprising at least one region identifier in association with a user identifier for a user interacting in at least one region corresponding to the at least one region identifier).
However Cherala0043 discloses: Region identifier (see at least Cherala0043, fig. 1, ¶6:40-46, “These parameters may include a location (e.g., a geographic location, which may be identified by geographic coordinates or through other criteria, …). Other parameters may include time zones,)”. 
Region identifier associated with a signature (see at least Cherala0043, fig. 6, ¶13:33-41, “At 604, a client signature is generated in response to a challenge for an intelligent device signature. Generating the client signature may include using biometric information of the user, behavioral information of the user, device parameters, geographic information, or combinations thereof.”). 
(see at least Cherala0043, fig. 3, ¶14:12-15, “According to some aspects, an intelligent device signature is utilized, wherein authorization is based on device, behavioral, geographic, and/or biometric parameters for user operations.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature of mWeilert0656 of associating transaction data with regions, with the feature of generating a transaction signature and an interaction signature as in the above combined system of mWeilert0656 and Cherala0043, further in view of feature of Cherala0043 of associating a signature with geographic information. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further expand in this way, since this additional geographic parameter further enhances the accuracy of the signature and likewise further enhances the matching of the transaction with the signature.

mWeilert0656 does not disclose: 
(each interaction signature comprising at least one region identifier in association with a user identifier for a user interacting in at least one region corresponding to the at least one region identifier corresponding to least one interaction time).
However Cherala0043 discloses: Region identifier (see at least Cherala0043, fig. 1, ¶6:40-46, “These parameters may include a location (e.g., a geographic location, which may be identified by geographic coordinates or through other criteria, …). Other parameters may include time zones,)”. 
Region identifier associated with a signature (see at least Cherala0043, fig. 6, ¶13:33-41, “At 604, a client signature is generated in response to a challenge for an intelligent device signature. Generating the client signature may include using biometric information of the user, behavioral information of the user, device parameters, geographic information, or combinations thereof.”). 
(see at least Cherala0043, fig. 3, ¶14:12-15, “According to some aspects, an intelligent device signature is utilized, wherein authorization is based on device, behavioral, geographic, and/or biometric parameters for user operations.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature of mWeilert0656 of associating transaction data with regions, with the feature of generating a transaction signature and an interaction signature as in the above combined system of mWeilert0656 and Cherala0043, further in view of feature of Cherala0043 of associating a signature with geographic information. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further expand in this way, since this additional geographic parameter further enhances the accuracy of the signature and likewise further enhances the matching of the transaction with the signature.

Weilert0656 does not disclose: 
(matching, with at least one processor, a first ).
(linking, with at least one processor, in at least one database, at least one account identifier of the plurality of account identifiers to at least one user identifier of the plurality of user identifiers based on matching the at least one transaction signature to the at least one interaction signature).
This machine learning environment can include similarity features between, but not limited to: merchant name and POI/Brand name, merchant URL and POI/Brand URL, POI store IDs, POI and Brands, transaction and POI categories, etc. The model can also include distance between transactions and potential POI/Brands, country codes, and/or ranking scores for name similarity and distance as features. The model can be trained using labels. For example, model(s) can be trained using a variety of combinations of input and labels (e.g., transaction data and matching POI). In some examples, a model can be trained for specific transaction types (e.g., mobile payments or card payment). (see at least Weilert0656, ¶40)
Different user related data (including transaction data, interaction data and region data) can be collected and cross-matched using machine learning models (see at least Weilert0656, ¶40, “merchant name and POI/Brand name, merchant URL and POI/Brand URL, POI store IDs, POI and Brands, transaction and POI categories, etc. The model can also include distance between transactions and potential POI/Brands, country codes, and/or ranking scores for name similarity and distance as features.”, ¶58).
Location can be contained in the (the result of) transaction data (see at least Weilert0656, ¶82, 36) or be the result of user identifiers (gps, device identifier, etc) of other user data therefore any steps actively taught for matching transactions with POI includes matching transactions with users identifiers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand this matching transactions with users identifiers of Weilert0656; to include matching the security signatures associated with transactions with users identifiers, since doing so combines steps for safeguarding security, with steps for clearly correlating transactions with a user and with location, thereby ensuring that the transaction data are indeed attributed to the right user.

Regarding claims 2, 9, 16, Weilert0656 in view of Aaron9563 and Cherala0043 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements
The combination of mWeilert0656 in view of Aaron9563 formulated in the rejection of the parent claims does not disclose: (generating, with at least one processor, a plurality of new regions within the geographic area if at least two account identifiers of the plurality of account identifiers are linked to one user identifier of the plurality of user identifiers, wherein at least two new regions of the plurality of new regions overlap with a region for at least one transaction initiated with at least one linked account identifier).
As explained in the rejection of the parent claims, mWeilert0656 teaches: Generating one or more regions; tracking user transactions, and for each tracked user transaction linking an account identifier with a region or location.
Aaron9563 further discloses: Card swipe through the card reader 122, wherein the payment card 106 can be a proxy card associated with one or more financial accounts of the first user 101). The payment card information can include, for example, the first user's name, payment card number, expiration date, and card verification value (CVV). (see at least Aaron9563, ¶7:42-60, 11:1-7)
Accordingly, when the combination of mWeilert0656 in view of Aaron9563 formulated in the rejection of the parent claims, is further modified with the proxy card feature of Aaron9563, then this further modified system of mWeilert0656 in view of Aaron9563 would know if two account identifiers are linked to one user identifier, and would accordingly teach transaction data associated with a first, second, third account identifiers of a same user will be linked to a first, second, third regions, which could be new regions and/or existing “overlapping” regions.
Therefore, in relation to this this further modified system of mWeilert0656 in view of Aaron9563, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to teach the claimed limitation, since the limitations.
“two account identifiers of the plurality of account identifiers are linked to one user identifier of the plurality of user identifiers, wherein at least two new regions of the plurality of new regions overlap with a region for at least one transaction initiated with at least one linked account identifier”; in combination with the limitation  
“wherein at least two transactions of the plurality of transactions associated with the at least two linked account identifiers located in the same region are located in different new regions”,
are one of a finite number of predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of linking regions to account identifiers when tracking user transactions, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

It is further noted that the teaching in the combined system of mWeilert0656 with Aaron9563 when further modified with  Cherala0043 as formulated in the rejection of the parent claims, of:
 (a transaction signature for each account identifier based on the region, and also of generating an interaction signature for each interaction user identifier based on the region;)
(matching, with at least one processor, one new transaction signature of the plurality of new transaction signatures to the new interaction signature; and)
(linking, with at least one processor, one account identifier of the plurality of account identifiers to one user identifier of the plurality of user identifiers based on matching the one new transaction signature to the new interaction signature).
can be applied to “new regions”, since the steps of the method for teaching these limitation in reference to  “a region” and “a new region” are the same.

Regarding claims 5-6, 12-13, 19, Weilert0656 in view of Aaron9563 and Cherala0043 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
As established, the combined system of mWeilert0656 with Aaron9563 further modified with Cherala0043, as formulated in the rejection of the parent claims, teaches: (matching the first transaction signature of the plurality of transaction signatures to the first interaction signature of the plurality of interaction signatures). 
This combined system does not disclose: (based on a difference between the transaction time and the interaction time satisfying a predetermined threshold).
However Weilert0656 discloses: Card swipe  (see at least Weilert0656, ¶33). Time delta (a predetermined threshold) between transaction information and location information (see at least Weilert0656, ¶34, 37).  
Weilert0656 further discloses: This time delta feature offers the benefit of enabling this information to be utilized in updating (or creating new) POIs or Brands (e.g., metadata of POIs/Brands) as described below (see at least Weilert0656, ¶32). Yet although Weilert0656 teaches (see Weilert0656, ¶34) time delta in the context of transactions where a credit card is linked with a mobile device in association with a wallet application that is integrated with another application (i.e., map application of Weilert0656), it is noted that this benefit is still just basically achieved by virtue of correlating a card transaction with a app interaction for the purpose of matching the payment account of the user with the transaction location where the user performed the card swipe, so that any alternative method of matching could still benefit from this time delta without the need of a wallet application integrated with another application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand this matching transactions with users identifiers of Weilert0656; in order to enable this information to be utilized in updating (or creating new) POIs or Brands (e.g., metadata of POIs/Brands) (see Weilert0656, ¶32). In addition time delta is a reflection of the accuracy of the match and a tool to resolve matching ambiguities.

(Claims 6, 13) This combined system does not disclose: (shortening the predetermined threshold).
However, since the shorter the time delta, the better the accuracy of the match,  then, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the combined system of mWeilert0656, Aaron9563 and Cherala0043, to implement shortening the time delta. 
In addition, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, shortening the predetermined threshold, since shortening a predetermined threshold is one of a finite number of predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of setting, by the user, a predetermined threshold, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claims 7, 14, 20, Weilert0656 in view of Aaron9563 and Cherala0043 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
The combined system of mWeilert0656 with Aaron9563 further modified with Cherala0043, as formulated in the rejection of the parent claims, teaches: Scores (see at least Cherala0043, ¶7:16-27, “Thus, the score and a biometric may be utilized to create the signature.”)
Weilert0656 likewise teaches scores (see at least Weilert0656, ¶40).
Weilert0656 further discloses:
Geo-hash or geofence representative of regions within geographic area (see at least Weilert0656, fig. 3, ¶37, “A geo-hash or geofence 360 can then be generated around transaction location 354”, ¶50). Address, zip, city, state, likewise representative of regions within geographic area (see at least Weilert0656, fig. 3, ¶35, 50).
Geofences can be generated as quadrants of varying size and granularity including a state, a city, a metro area, a neighborhood, a zip, or a distance (see at least Weilert0656, fig. 3, ¶37, 41, 50), wherein a zip within a city, a city within a state, a metro area within a city, a neighborhood within a city, a neighborhood within a metro area, or a neighborhood within a zip, are all examples taught by Weilert0656 of a region contained within a geographic area respectively.
Weilert0656 does not disclose: (generating, with at least one processor, a plurality of neighborhoods, wherein each neighborhood of the plurality of neighborhoods encompasses a center region and all regions adjacent to the center region).
Accordingly, in the context of Weilert0656, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to teach the claimed limitation, since the limitation
“generating, with at least one processor, a plurality of neighborhoods, wherein each neighborhood of the plurality of neighborhoods encompasses a center region and all regions adjacent to the center region”
, is one of a finite number of predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of generating any combination of plurality of regions and areas, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.


Claims 3, 10, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Weilert et al. (US 2020/0300656) (hereinafter “Weilert0656”), in view of Aaron et al. (US 10,909,563) (hereinafter “Aaron9563”), further in view of Cherala et al. (US 10,470,043) (hereinafter “Cherala0043”), and further in view of Sharma et al. (US 2018/0082283) (hereinafter “Sharma2283”).

Regarding claims 3, 10, 17, Weilert0656 in view of Aaron9563 and Cherala0043 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
The combined system of mWeilert0656, Aaron9563 and Cherala0043 as formulated in the rejection of the parent claims, does not disclose: (one account identifier of the plurality of account identifiers is linked to at least two user identifiers of the plurality of user identifiers;)
However Sharma2283 discloses: Shared card payment system and process for allowing controlled access, by one or more trusted individuals to a payment account of a card owner (see at least Sharma2283, ¶63-64) (one account identifier of the plurality of account identifiers is linked to at least two user identifiers of the plurality of user identifiers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of mWeilert0656 Aaron9563 and Cherala0043; with the additional card sharing features of Sharma2283. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this feature enables a card owner to share access to the payment account (one account identifier) with family members (see at least Sharma2283, ¶63-64).

The combined system of mWeilert0656, Aaron9563 and Cherala0043, further modified with Sharma2283 does not explicitly disclose: (a plurality of new regions within the geographic area if one account identifier of the plurality of account identifiers is linked to at least two user identifiers of the plurality of user identifiers, wherein at least two new regions of the plurality of new regions overlap with a region for at least one interaction initiated with at least one linked user identifier;)
As explained in the rejection of the parent claims, the combined system of mWeilert0656, Aaron9563 and Cherala0043 teaches: Generating one or more regions; tracking user transactions, and for each tracked user transaction linking an account identifier with a region or location, wherein in view of these tracking and linking teachings, and further in view of the teaching of Sharma2283 in the combination above, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the combined system of mWeilert0656, Aaron9563 and Cherala0043 further modified with Sharma2283, to teach the above limitation, since the limitation: “a plurality of new regions within the geographic area if one account identifier of the plurality of account identifiers is linked to at least two user identifiers of the plurality of user identifiers, wherein at least two new regions of the plurality of new regions overlap with a region for at least one interaction initiated with at least one linked user identifier”, is one of a finite number of predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of linking regions to account identifiers when tracking user transactions, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.


Response to Arguments

Applicant's arguments filed 08/23/2022 have been fully considered.

35 U.S.C. 101 
Applicant's arguments are not persuasive. The rejection is maintained. 
Applicant argues:
For example, the claims recite a mobile device application (on a mobile device of a user), such that the mobile device is a particular machine integral to the claims. The mobile device containing the mobile application is interacted with by the user, resulting in the generation of mobile application data which comprises the user identifier identifying the mobile device involved in the interaction, the interaction time at which the user interacts with the mobile application of the mobile device, and the interaction location identifying the geographic location at which the interaction occurred.
The role of the mobile device (a machine) is integral to the claims, as the mobile device interacts with the user and is matched and linked to a user account. These claim features reciting particular machines integrate the claims into a practical application.

The additional elements also apply or use the alleged judicial exception in other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The amended independent claims are clearly more than a drafting effort to monopolize the alleged abstract idea and instead recite specific methods, systems, and computer program products that link a mobile device and a user account associated with the same user based on separate transaction data and mobile application data (that do not comprise a common unique identifier) based on comparisons of similarities in locations and/or times of transactions and interactions of the user. 
The claims specify the way in which similarities in locations and/or times of transactions and interactions of the user are used to match and link a mobile device and a user account associated with the same user. 

In response:
While mobile devices may indeed be integral to the claims, the claimed mobile devices are not specialized “mobile devices” representative of “a particular machine” and there is no improved technology associated with these mobile devices. The mobile devices are merely used to store and run applications, but these applications are used in its customary and expected way  and no technological improvements are associated with these claimed applications.

The method defines regions; tracks transactions; and tracks user interactions; and the method further generates identifiers for these: (i) tracked regions, (ii) tracked transactions (e.g., generate transaction account identifiers and transaction location identifiers) and (iii) tracked interactions (e.g., generate user identifiers, and interaction location identifiers). The method then links a transaction location with a region, and correlates regions, transactions and user interactions.  The method further generates signatures (digital signatures) for these transactions and interactions, in part based on regions, and further correlates these signatures. Considered as whole these steps under BRI relate to the purchase of vendor products and to a user operation of a mobile app. The independent claims are directed to a method for linking and matching regions, user transactions and user interactions. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of linking and matching regions, user transactions and user interactions with a mobile app transactions with mobile app interactions.
The specification discloses one processor and provides no information at all about how the computational process performed by the at least one processor and mobile apps may represent a technical improvement, beyond conventional computer functions performed by general purpose computers, user devices and apps.
The claimed steps are steps of collecting/tracking user data (transmitting, receiving, gathering and storing data associated with a user transaction and with interactions with a mobile app); analyzing data, making determinations/correlations, and displaying data. These steps are all abstract. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). 
Accordingly, the additional elements when the claim elements are viewed alone and as a whole, do not integrate the abstract idea into a practical application.

35 U.S.C. 102/103
Applicant argues:
As is shown in the underlined portion of the method described in Weilert, the system receives a notification of a transaction (e.g., a payment transaction) initiated using an account associated with a mobile device. From this disclosure, it is clear that the account is already associated with the mobile device (e.g., using the wallet application described therein). Because the link between the payment account and the mobile device of the user are already known, Weilert does not satisfy the feature of the transaction data and the mobile application data not comprising a common unique identifier. There is clearly a unique identifier between the transaction data associated with the payment account and the mobile application data associated with the mobile device because there is a known link between the two.
In response:
Applicant's arguments are considered moot in view of the new grounds of rejection above. Applicant's arguments have been fully considered and new grounds of rejection have been formulated based on applicant’s remarks. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0332262.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681